Citation Nr: 1524358	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for seizure disorder (claimed as secondary to traumatic brain injury), and if so whether the claim may be granted.

2.  Entitlement to a compensable evaluation for left elbow disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

To the extent that the RO found that new and material evidence had been submitted to reopen the above claim for service connection, the Board notes that it is essential for the Board to determine on its own whether new and material evidence has been submitted to reopen a claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

It is noted there is a VA electronic claims file in addition to the paper claims file in this case that is maintained in the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping.  The VA electronic claims file includes the hearing transcript and pertinent VA treatment records dated since 2011.

The issue of entitlement to service connection for seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO denied a claim for seizures in unappealed December 1985 and November 2005 rating decisions; the evidence received since the most recent decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  The Veteran's left elbow disability is manifested by complaints of an intermittent achy feeling, with range of motion from 0 to 145 degrees without painful motion or additional disability following repetitive use testing, and no strength deficits, ankylosis, or flail joint, but with severe degenerative changes on x-ray.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim for service connection for seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for a compensable evaluation for left elbow disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5212 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

VA met its duty to notify.  VA sent to the Veteran a VCAA letter dated in June 2013, prior to the decision on appeal.  VA further met its duty to assist the Veteran.  VA obtained service treatment records (STRs) and all relevant medical records identified by the Veteran.  These have been associated the claims file.  VA provided the Veteran a VA examination of his service-connected left elbow, which is sufficiently detailed to allow for an evaluation of the disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  In regards to the petition to reopen the previously denied claim, the Board notes that VA is not required to provide a medical examination or obtain a medical opinion until new and material evidence has been presented.  38 C.F.R. § 3.159(c)(4).  Lastly, VA provided the Veteran a hearing on appeal.

The Board finds that the VLJ conducting the hearing on appeal complied with the duties set out at 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ identified the issues on appeal and provided testimony on his service-connected left elbow symptoms.  The Veteran was assisted at the hearing by his representative.

II.  Petition to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, service connection for a seizure disorder was denied in unappealed December 1985 and November 2005 rating decisions. The Veteran was notified of those decisions and the right to appeal.  The claim was denied as evidence did not show that the claimed disability was related to service.  Evidentiary submissions received since the November 2005 rating decision includes a medical opinion dated in July 2013 linking the Veteran's seizure problems with injuries sustained during a motor vehicle accident (MVA) in service.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for a seizure disorder is granted.

IV. Claim for Increase

The Veteran seeks a compensable evaluation for left elbow disorder.  At his hearing, the Veteran testified that his left elbow disability was manifested by aching and "pain from time to time."  Transcript at 3.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

With any form of arthritis, painful motion is an important factor.  It is the intent of the rating schedule to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no compensable limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for left elbow disability.  Neither the lay nor the medical evidence reflects arthritis with painful motion, and the evidence does not more nearly reflect the schedular criteria for a compensable evaluation.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5205-5213.

The Veteran's left elbow (minor) condition is currently rated noncompensably disabling under Diagnostic Code 5299-5212 (impairment of radius).  38 C.F.R. § 4.71a, Diagnostic Code 5299-5212 (2014).  Under 38 C.F.R. § 4.27, when a disability is unlisted, a Diagnostic Code number will be "built-up" by using the first two digits of the Diagnostic Code for the most closely analogous disability, followed by the digits "99."  Diagnostic Code 5212 provides for ratings based on impairment of the radius.  Malunion of the radius with bad alignment is rated 10 percent disabling (major or minor); nonunion of the radius in the upper half is rated 20 percent disabling (major or minor); nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity is rated 30 percent disabling for the major side and 20 percent for the minor side; nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a.  The normal ranges of motion for the elbow are flexion to 145 degrees, extension to 0 degrees, pronation of forearm to 80 degrees, and supination of forearm to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the schedular criteria for a compensable evaluation under Diagnostic Code 5212 are not more nearly approximated.  The Veteran reported at his VA examination in August 2013 symptoms of an intermittent achy feeling in the left elbow.  He reported similarly at his VA hearing in August 2014.  VA treatment records are silent for complaints or treatment.  Report of VA examination dated in August 2013 showed deformity of proximal radius on x-ray, but no malunion or nonunion of the radius to include nonunion of the radius in the lower half, with false movement or nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.

The Veteran reported flare-ups of left elbow symptoms "without specific provocation" on VA examination dated in August 2013.  The examiner stated that:  

I cannot comment on any ROM [range of motion] loss, weakness etc. with rep[etitive] AROM [active range of motion] and I cannot guess at any degree of AROM loss in degrees without resort to speculation.  He had no pain, weakness or functional limitations here today.
The Board has considered whether a higher or separate evaluation may be assigned under any other potentially applicable criteria.  However, the Veteran had full range of left elbow motion, 0 to 145 degrees, on VA examination in August 2014 and has not reported restricted motion to include during flare-ups or pain on use/motion.  There is no evidence of ankylosis, flail joint or false flail joint, or joint fracture and/or impairment of supination or pronation.  Therefore, a compensable evaluation under Diagnostic Codes 5205 to 5210 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5205-5210.

The Board has considered whether the minimum compensable evaluation may be assigned under 38 C.F.R. § 4.59.  However, the Board finds that a compensable evaluation is not warranted under this provision because the evidence does not show painful motion with joint or periarticular pathology due to healed injury.  38 C.F.R. § 4.59.   While x-ray findings show findings consistent with arthritis or degenerative process, the Veteran's complaints have not been pain on motion, but rather pain described as intermittent achiness.

Report of VA examination dated in August 2014 shows no functional impairment due to pain, incoordination, weakness, fatigue, or lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the evidence shows complaints of pain described as achiness, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  Furthermore, the Board finds the Veteran's own report of symptomatology to be credible.  The Veteran's testimony and statements are highly probative, as is the medical evidence prepared by the August 2014 VA examiner-a neutral, skilled medical professional.  However, neither the lay nor medical evidence more nearly reflects the criteria required for a compensable evaluation at any time during this appeal.  38 C.F.R. § 4.7.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation, as explained and discussed above.

Accordingly, the claim is denied.  The evidence is not roughly in equipoise and, thus, there is no doubt to resolve.  Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the left elbow disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected left elbow disability. While the Veteran has reported that he is unable to work due to his seizure disorder, this condition is not currently a disability for which service-connection has been established.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable evaluation for left elbow disability is denied.



REMAND

The Veteran seeks service connection for seizure disorder.  He believes that his seizures are etiologically related to a motor vehicle accident incurred during service.

STRs show that the Veteran was involved in an auto accident in October 1966 and had pain in left elbow.  STRs further show that, in November 1968, he sustained a left elbow fracture and lacerations of the face to include the left temporal region below the right orbit during a MVA when he was passenger in a Turkish Taxi Cab.  There are no complaints or findings for seizures intervening the Veteran's MVA in 1969 and his service discharge in 1970.  Report of separation examination dated in December 1969 reflects normal clinical evaluation and the Veteran denied "significant medical/surgical history."  Report of medical history dated in December 1969 reflects that the Veteran denied "epilepsy or fits" along with headaches and dizziness/fainting,   He reported that "I am very healthy."

Post service medical records show that the Veteran had a MVA in 1985 and diagnosed with acute cervical strain.  Seizures are first documented in 1989, nearly 20 years after service.  The Veteran reported a 6 year history of seizures following a MVA.  See Brentwood Hospital Emergency Summary Sheet (September 1989).  On VA examination in February 2003, the Veteran reported having seizures since November 1968 after he was involved in a MVA.

In support of his claim, the Veteran obtained a favorable medical opinion dated in July 2013 linking his current seizure disorder to the MVA incident in service.  However, there is no medical rationale supporting the medical opinion.  Also, a VA treatment note dated July 2013, attached to the opinion,  reflects that the Veteran had established VA care in 1988.  However, VA treatment records dated prior to 2011 are not associated with the record.  Therefore, the Board finds that additional evidentiary development is necessary.

VA's duty to assist includes obtaining records in Federal custody and obtaining a VA opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c).  Also, a medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records dated since 1988, and request from the Veteran the names of any non-VA medical providers treating his seizure disorder since service discharge.  If the Veteran identifies non-VA medical providers, other than currently of record, the AOJ should obtain those records and document all attempts to obtained the records-to include notifying the Veteran of unsuccessful attempts at securing such records.

2.  The Veteran should be scheduled for a VA neurological examination by a physician to ascertain whether the Veteran's seizure disorder is as likely as not (50 percent probability or greater) etiologically related to service, to include the MVA documented in service.  A complete medical history should be obtained and the physician should thoroughly review the claims file and any pertinent records located in the VA electronic file.  A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  The physician should accept the Veteran's history of symptoms and treatment as true except where contradicted by the record.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


